Citation Nr: 0946037	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to a service-
connected disability.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to a service-
connected disability.

3.  Entitlement to a compensable rating for perforation of 
the liver and cecum status-post cholecystectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1979, and from March 1981 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) n St. Louis, 
Missouri.  However, the RO in St. Petersburg, Florida, 
currently has jurisdiction over the Veteran's VA claims 
folder.

The Board observes that, in addition to the appellate issues 
listed above, the Veteran initiated an appeal to the May 2006 
rating decision's continuation of a 70 percent rating for his 
service-connected radial nerve palsy, and that this issue was 
included as part of the March 2008 Statement of the Case 
(SOC).  However, in his May 2008 Substantive Appeal, the 
Veteran indicated he did not desire to continue his appeal as 
to that issue.  See 38 C.F.R. § 20.204 (2009).  Similarly, he 
initiated a timely appeal to the initial 10 percent rating 
assigned for right leg neuropathy by a March 2008 rating 
decision, contending that a higher rating was warranted.  
Nevertheless, it does not appear the Veteran submitted a 
timely Substantive Appeal on this issue after an SOC was 
promulgated in November 2008, and this issue has not been 
certified as being on appeal to the Board.  See 38 C.F.R. 
§§ 20.200, 20.302 (2009).  Consequently, the Board does not 
have jurisdiction to address these issues.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

As an additional matter, the Board observes that the 
evidence, including VA outpatient treatment records dated in 
September 2008, reflect the Veteran is seeking a 100 percent 
service-connected disability rating.  Thus, it appears that 
the Veteran is seeking a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  
Further records, as well as statements from the Veteran, 
indicate that he has posttraumatic stress disorder (PTSD) due 
to the in-service gunshot wound (GSW) that resulted in 
multiple service-connected disabilities.  Neither of these 
issues have been adjudicated below.  Therefore, they are 
referred to the RO for appropriate action.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to comply with 
the duty to assist.

As indicated above, the Veteran sustained a GSW to his chest, 
right arm, and abdomen while on active duty, and has multiple 
service-connected disabilities as a result thereof.  These 
disabilities include radial nerve palsy of the right arm, 
posttraumatic changes of the right elbow, and post-operative 
residuals of perforation of the liver and cecum.  He has 
contended that his GERD and IBS are due to the in-service 
GSW, particularly the wounds to the abdomen.  Moreover, he 
contends that this symptomatology began shortly after his 
separation from active service, and has submitted a lay 
statement dated in May 2008 from his wife in support of this 
contention.  In addition, he has indicated that the GERD and 
IBS are secondary to his service-connected disabilities; that 
if, nothing else, the GERD and IBS are exacerbated by the 
service-connected disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran was accorded a VA medical 
examination in April 2006, which included an opinion that his 
GERD and IBS were not secondary to his service-connected 
right radial nerve palsy.  The VA examiner also stated that 
there was no indication that GERD or IBS were the result of 
the cholecystectomy the Veteran had during his military 
service, which is presumably in relation to the service-
connected perforation of the liver and cecum.  However, it 
does not appear that this opinion addressed the issue of 
whether these disabilities are directly related to the in-
service GSW itself, particularly to the abdomen as contended 
by the Veteran.  Moreover, the examination report itself was 
completed prior to the May 2008 lay statement from the 
Veteran's wife indicating that his symptoms were present 
shortly after his separation from service.  The examination 
also does not address the issue of secondary aggravation, as 
required by Allen, supra.  Further, the Veteran has multiple 
service-connected disabilities in addition to the right arm 
radial nerve palsy and the perforation residuals of the liver 
and cecum.

The Board also notes that the Veteran's service-connected 
perforation of liver and cecum disability does not have its 
own specific Diagnostic Code, and has been evaluated under 
Diagnostic Codes 7301-7318.  See 38 C.F.R. § 4.27 (2009) 
(noting that the Diagnostic Code for diseases may contain the 
Diagnostic Code for the disease followed by a hyphen and the 
Diagnostic Code for the residual condition on which the 
rating is based).  In pertinent part, Diagnostic Code 7301 
for adhesions of peritoneum provides a noncompensable rating 
for mild adhesions.  A 10 percent rating is provided for 
moderate adhesions; pulling pain on attempting work or 
aggravated by movements of the body or occasional episodes of 
colic pain, nausea, constipation (perhaps altering with 
diarrhea) or abdominal distension.  38 C.F.R. 
§ 4.114.  As such, it appears that the Veteran's symptoms of 
GERD and/or IBS may be associated with this service-connected 
disability.  However, it does not appear that any competent 
medical opinion is of record which specifically addresses 
this issue.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators are precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.).

In view of the foregoing, the Board finds that the evidence 
of record is not adequate for a full and fair resolution of 
the current appellate issues.  Therefore, the Board concludes 
that a remand is required for a medical examination and 
opinion that fully addresses the aforementioned deficiencies 
in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his GERD, IBS, and perforation 
residuals of the liver and cecum since 
September 2008.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to evaluate his GERD, IBS, 
and perforation residuals of the liver 
and cecum.  The claims folder should be 
made available to the examiner(s) for 
review before the examination; the 
examine(s)r must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's GERD and/or IBS were 
incurred in or otherwise the result of 
active service, to include the in-service 
GSW to his chest and abdomen.  

In addition, an opinion must be expressed 
as to whether it is at least as likely as 
not that the GERD and/or IBS were caused 
by or aggravated by the Veteran's 
service-connected disabilities, either 
separately or together.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the GERD and/or 
IBS were aggravated by any of the 
service-connected disabilities, the 
examiner should identify the level of 
disability caused by the service-
connected disabilities, to the extent 
possible.

If the examiner determines that the GERD 
and/or IBS were not directly due to 
active service, or are not secondary to 
or aggravated by a service-connected 
disability, the examiner should express 
an opinion as to whether the 
symptomatology of these disabilities may 
be differentiated from that of the 
service-connected perforation of the 
liver and cecum status-post 
cholecystectomy, particularly any 
complaints of nausea, constipation, 
and/or diarrhea.

Lastly, the examiner must discuss the 
current level of severity for the 
service-connected perforation of liver 
and cecum disability.  The Board notes 
that the Veteran's service-connected 
perforation of liver and cecum disability 
does not have its own specific Diagnostic 
Code, and has been evaluated under 
Diagnostic Codes 7301-7318.  See 38 
C.F.R. § 4.27 (2009) (noting that the 
Diagnostic Code for diseases may contain 
the Diagnostic Code for the disease 
followed by a hyphen and the Diagnostic 
Code for the residual condition on which 
the rating is based).  

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review, and considering all applicable 
law including Allen v. Brown, 7 Vet. App. 
439, 448 (1995) and Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in November 2008, and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


